DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 is indefinite because the microwire is not positively recited, but the claim includes limitations predicated on a microwire, so the scope of the claim is not clear.  For purposes of examination, Examiner is interpreting the PCS to include a microwire.  Claims 2-11 are rejected because they depend from claim 1.
Claims 8 line 1 is indefinite because it recites “A stent…”, but also appears to be depending from claim 1 which also recites a stent.  For purposes of examination, this is interpreted as “The stent…”.  Claim 9 is also rejected because it depends from claim 8.
Claims 10 
Claim 12 lines 16, 18 and 22 are indefinite because OCS is an acronym that has not been specified in this independent claim.  For purposes of examination, this is interpreted as an outer catheter system (OCS).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claims 8 and 10 that are also in claim 1 are not further limiting.  Claim 9 is rejected because it depends from claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balgobin, US 2007/0179588 A1 in view of Sowers, US 2006/0025802 A1.
Regarding claim 1, Balgobin discloses a preloaded catheter system (PCS) for carrying a stent within a vasculature to a deployment site (the device of Fig. 1 for the delivery and release of therapeutic devices, P0018) comprising: an outer catheter system (OCS) (guide tube 21, P0021 and shown in Figs. 1-3) having a distal tip section (distal tip section, see annotated Fig. 1 below) having a distal lumen diameter for operative containment of a microwire (see annotated Fig. 1 below showing the pullwire 12 contained within the distal lumen diameter); a stent holding section (stent holding section, see annotated Fig. 1 below) proximal to the distal tip section, the stent holding section having a lumen volume and diameter for reversibly retaining a compressible wire stent (coil 11 P0019 including headpiece 24 having an opening 23, P0023, may be compressed in the axial direction, and wherein the stent holding section is fully capable of reversibly retaining at least a portion of the coil and headpiece within the lumen volume and diameter, P0020) and enabling operative use of a microwire through the 
Balgobin does not explicitly teach the coil is a stent.
However, Sowers teaches an embolic device delivery system  wherein the embolic device may take the form of a stent, P0026.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coil  portion of Balgobin with a stent as taught by Sowers as a simple substitution of one embolic device for another, and the results of the substitution would have been predictable because both are embolic devices, as taught by Sowers, P0026.

    PNG
    media_image1.png
    957
    1066
    media_image1.png
    Greyscale

Regarding claim 6, Balgobin in view of Sowers teaches the system as in claim 1 where the stent is fully capable of being used for clot retrieval by not releasing the pullwire 12 from the coil 11 to capture a clot.  P0022 of Balgobin teaches the method for releasing the coil 11 from the pull wire requires relative movement between the pusher 22 and pullwire 11.  Therefore, the system could be used for clot removal by not engaging the pusher to separate the coil 11 from the pullwire.  
Regarding claim 9, Balgobin in view of Sowers in view of Ferrera teaches the stent as in claim 8 where the stent lock includes a hollow ring (Balgobin, headpiece 24 having opening 23, P0023) enabling operative containment of a microwire within the hollow ring (Balgobin, Fig. 1) and where the hollow ring includes at least one surface 
Regarding claim 10, Balgobin in view of Sowers teaches a microwire for operative use within an outer catheter system (OCS) as described in claim 1 comprising: a microwire body (Balgobin, pullwire 12) having a distal tip (Balgobin, distal tip, see annotated Fig. 3 above); a microwire lock (Balgobin, microwire lock, see annotated Fig. 3 above) adjacent the distal tip for engagement with a stent lock (Balgobin, headpiece 24 with opening 23); wherein the microwire lock has dimensions for operative movement within the OCS (Balgobin, the engaged therapeutic device 11 can be manipulated by moving the pullwire 12, P0020).  
Regarding claim 11, Balgobin discloses a lock system for locking a microwire to a stent comprising (claim mapped as claim 1 above, unless noted otherwise below): a microwire lock operatively connected to a microwire adjacent a distal tip of the microwire, the microwire lock having at least one microwire locking surface (headpiece 24 and opening 23, P0023); a stent lock operatively connected to a proximal end of an expandable stent, the stent lock including a ring (headpiece 24) surrounding a microwire and having at least one stent locking surface (opening 23) for engagement with the at least one microwire locking surface (tines 13 and 14); and where the microwire lock and stent lock are engageable by application of a proximal pressure to the microwire lock to draw the at least one microwire locking surface into the ring to engage the at least one microwire locking surface with the at least one stent locking surface (P0022 and Figs. 1-3).  
Balgobin does not explicitly teach the coil is a stent.
However, Sowers teaches an embolic device delivery system  wherein the embolic device may take the form of a stent, P0026.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coil  portion of Balgobin with a stent as taught by Sowers as a simple substitution of one embolic device for another, and the results of the substitution would have been predictable because both are embolic devices, as taught by Sowers, P0026.
Regarding claim 12, Balgobin discloses a method of conveying a stent through a vasculature from an entry point to a deployment site (a system and method for intraluminal delivery of vaso-occlusive devices, especially for intracranial use, P0012) utilizing a preloaded catheter system (PCS) (the device of Fig. 1 for the delivery and release of therapeutic devices, P0018) having (claim limitations mapped as claim 1 above unless noted otherwise below): a distal tip section having a distal lumen diameter for operative containment of a microwire; a stent holding section proximal to the distal tip section, the stent holding section having a lumen volume and diameter for reversibly retaining a compressible wire stent and enabling operative use of a microwire through the stent holding section; a proximal section having a proximal lumen diameter for operative containment of a microwire; a stent operatively retained within the stent holding section; where the microwire includes a microwire lock adjacent a distal tip of the microwire and where the microwire lock is operatively engageable with a stent lock adjacent a proximal end of the stent and where the microwire lock and the stent lock are engageable through application of a proximal pressure applied to the microwire and where, once engaged, application of a distal pressure enables deployment of the stent 
Balgobin does not explicitly teach the coil is a stent.
However, Sowers teaches an embolic device delivery system  wherein the embolic device may take the form of a stent, P0026.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the coil  portion of Balgobin with a stent as taught by Sowers as a simple substitution of one embolic device for another, and the results of the substitution would have been predictable because both are embolic devices, as taught by Sowers, P0026.
Claims 2-5 and 7-8  rejected under 35 U.S.C. 103 as being unpatentable over Balgobin in view of Sowers and further in view of Ferrera et al. (Ferrera), US 2011/0319917 A1.
Regarding claim 2, Balgobin in view of Sowers teaches the system as in claim 1.
Balgobin in view of Sowers does not teach where the OCS includes a distal outer surface taper between the distal tip section and stent holding section. 
However, Ferrera teaches a microcatheter 315 (P0182) that includes a distal outer surface taper between the distal tip section and stent holding section (according to some embodiments, a gradual decrease in the outer diameter dimension of the microcatheter 315 as a function of the distal distance from the proximal segment, P0185, therefore the entire microcatheter has a taper that gradually decreases toward the distal end).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the guide tube 21 of Balgobin with the microcatheter of Ferrera as a simple substitution of one OCS for another, and the results of the substitution would have been predictable because both catheters are configured to receive, house and deliver a stent, Ferrera P0182.  
Regarding claim 3, Balgobin in view of Sowers teaches the system as in claim 1.
Balgobin in view of Sowers does not teach where the OCS includes a proximal outer surface taper between the proximal section and the stent holding section.  
However, Ferrera teaches a microcatheter 315 (P0182) that includes a proximal outer surface taper between the proximal section and the stent holding section (according to some embodiments, a gradual decrease in the outer diameter dimension of the microcatheter 315 as a function of the distal distance from the proximal segment, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the guide tube 21 of Balgobin with  the microcatheter of Ferrera as a simple substitution of one OCS for another, and the results of the substitution would have been predictable because both catheters are configured to receive, house and deliver a stent, Ferrera P0182.  
Regarding claim 4, Balgobin in view of Sowers in view of Ferrera teaches the system as in claim 2.
Balgobin in view of Sowers in view of Ferrera does not teach where the distal outer tapered surface has dimensions to facilitate advancement of the OCS and a distal access catheter (DAC) through a tortuous section of a human vasculature.  
However, Ferrera teaches a DAC 312, P0173 and shown in Fig. 3A that is positioned coaxially surrounding the microcatheter 315, where the distal tapered outer surface dimensions of the OCS is fully capable of facilitating advancement of the OCS and the DAC through a tortuous section of the human vasculature because the DAC is a distal support catheter that facilitates access to an occluded vessel such as a cerebral artery, P0174.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Balgobin in view of Sowers in view of Ferrera with the DAC of Ferrera for the purpose of providing distal support to the microcatheter, as taught by Ferrera P0174.
Regarding claim 5, Balgobin in view of Sowers in view of Ferrera teaches the system as in claim 2.
Balgobin in view of Sowers in view of Ferrera does not teach where the proximal outer tapered surface has outer dimensions to facilitate advancement of a distal access catheter (DAC) through a tortuous section of a human vasculature without separation of a distal tip of the DAC from an outer surface of the stent holding section.  
However, Ferrera teaches a DAC 312, P0173 and shown in Fig. 3A that is positioned coaxially surrounding the microcatheter 315, where the proximal outer tapered surface has outer dimensions that are fully capable of facilitating advancement of a distal access catheter (DAC) through a tortuous section of a human vasculature without separation of a distal tip of the DAC (distal tip includes a distal portion of the DAC having an internal lumen that interacts with the outer tapered surface) from an outer surface of the stent holding section because the DAC is a distal support catheter that is transported distally with the vasculature along with the microcatheter, and the DAC facilitates access to an occluded vessel such as a cerebral artery, P0174.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Balgobin in view of Sowers in view of Ferrera with the DAC of Ferrera for the purpose of providing distal support to the microcatheter, as taught by Ferrera P0174.
Regarding claim 7, 
Balgobin in view of Sowers does not explicitly teach where the stent includes a plurality of wire frame openings defining separate zones and where each zone has wire frame openings of a different average diameter.   
However, Ferrera teaches the use of expandable scaffolds P0398 and Fig. 63, including expandable scaffold 610 shown in Fig. 6A,  that includes a plurality of wire frame openings defining separate zones and where each zone has wire frame openings of a different average diameter (there are two main wire frame openings, a first zone at the proximal end having relatively large openings on average, and a second zone distal to the first zone having relatively smaller wire frame openings on average. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Balgobin in view of Sowers with the stent of Ferrera for the purpose of providing a vessel reconstruction system that is able to be deployed prior to filling an aneurysm, as taught by Ferrera P0398.  
Regarding claim 8, Balgobin in view of Sowers teaches a stent for operative deployment from a preloaded catheter system as in claim 1 comprising (claim 8 is mapped as claim 1 above): a proximal stent lock engageable with a corresponding microwire lock; where prior to engagement, the proximal stent lock enables operative movement of a microwire within the stent holding section; and, where after engagement of the stent lock with microwire lock, the stent is deployable in distal direction from the stent holding section.  
Balgobin in view of Sowers does not explicitly teach the stent comprising a compressible wire body expandable within the stent holding section, the wire body defining a plurality of wire openings.
However, Ferrera teaches the use of expandable scaffolds P0398 and Fig. 63, including expandable scaffold 610 shown in Fig. 6A, comprising a compressible wire body expandable within the stent holding section (expandable scaffold, P0189), the wire body defining a plurality of wire openings (Fig. 6A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Balgobin in view of Sowers with the stent of Ferrera for the purpose of providing a vessel reconstruction system that is able to be deployed prior to filling an aneurysm, as taught by Ferrera P0398.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.A.D./Examiner, Art Unit 3783                     

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783